Title: David Campbell to Thomas Jefferson, 5 November 1809
From: Campbell, David
To: Jefferson, Thomas


          Dear Sir. State of Tennessee Knox Ville Novr 5th 1809—
          Having a direct conveyance I cannot deny myself the pleasure of expressing the high consideration and Esteem I continue to entertain for you. I shall not name public or political matters to you. You know them all better than I do myself. The State of Tennessee increases in population and consequence remarkably indeed. The Cherokees will soon leave us their Country. They are daily emigrating to their new Settlements West of the Mississippi.
          America is the fortunate Country, and the State of Tennessee is the fortunate spot in America. No invading enemy can ever reach our peaceful Country. No part of the Earth exceeds us in Soil, climate, and fine Streams of Water. We will be a farming and a manufacturing Country. When I consider that happiness is the endowment of the mind, I rejoice I have settled here, where my family can enjoy plenty, and ease.
          My Son Thomas Jefferson Campbell is now eighteen years old, a fine constitution, and tolerable education. He hesitates whether he will study law or physic. Will you give me your opinion on this Subject, if not too troublesome. I have now another Son three years old. I have named him for another favourite, General Victor Moreau. I intend my Son Jefferson shall visit you at Monte Cello shortly that he may see the man for whom he was named, and who has allways been the Admiration of his father.
          May every felicity attend you through the revolving Ages of time and Eternity David Campbell
        